FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month ofFebruary 2015 Commission File Number:001-11960 AstraZeneca PLC 2 Kingdom Street, London W2 6BD Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. YesNo X If “Yes” is marked, indicate below the file number assigned to the Registrant in connection with Rule 12g3-2(b):82- AstraZeneca PLC FOURTH QUARTER AND FULL YEAR RESULTS 2014 London, 5 February 2015 Financial results for 2014 in line with upgraded Company guidance given with third quarter 2014 results. · Full year revenue up 3% at constant exchange rates (CER)1 to $26,095m. o A change in accounting for the US Branded Pharmaceutical Fee reduced revenue by $113m; excluding this effect growth was 4%. · Core EPS for the full year was $4.28, down 8%, following investment in the growth platforms and accelerated pipeline. · Fourth quarter revenue up 2% to $6,683m: fourth consecutive quarter of revenue growth. · Core EPS for the quarter was $0.76, down 28%. Growth platforms up 15% in 2014, contributing 53% of total revenue. · Brilinta:+70%, continued global progress. · Diabetes: +139%, successful integration of BMS assets, strong Farxiga/Forxiga launch and good uptake of new Bydureon Pen in the US. · Respiratory: +10%, with Emerging Markets growth of 27% and decelerating US growth of 15%. · Emerging Markets: +12%, with China growth of 22%, making China AstraZeneca’s second largest national market. · Japan: -3%, due to mandated price cuts, increased use of generics and Nexium recall in the fourth quarter. A record six product approvals in 2014. Pipeline progress since Q3 2014 results: · Duaklir Genuair:EU approval for COPD. Brodalumab2: superior to ustekinumab in second and third pivotal Phase III studies in psoriasis. Lesinurad: submission for gout treatment accepted in the EU. · Brilinta: PEGASUS study met its primary endpoints. Saxagliptin/dapagliflozin FDC: filed in the US. · Lynparza:US and EU approvals for advanced BRCA-mutated ovarian cancer. Iressa: NDAaccepted. · Moventig: EU approval for opioid-induced constipation. Movantik: descheduled by the US DEA. The Board has declared a second interim dividend of $1.90 per share, bringing the dividend for the full year to $2.80. The Board reaffirms its commitment to the Company’s progressive dividend policy. 2015 Guidance: Sales revenue is expected to decline by mid single-digit percent at CER3. Consistent with its business model, the Company will continue to seek externalisation revenue from partnerships and licensing select products and technologies. Core EPS is expected to increase by low single-digit percent at CER. 2015 Newsflow: · Pivotal data: MEDI4; tremelimumab mesothelioma; selumetinib uveal melanoma; PT003 COPD. · Filings: AZD9; cediranib ovarian cancer (EU); brodalumab psoriasis. · Potential approval decisions: saxagliptin/dapagliflozin FDC; Iressa; lesinurad. 1All growth rates are shown at CER unless specified otherwise. 2Brodalumab developed in collaboration with Amgen. 3Assumes imminent launch of a Nexium generic in the US market. Financial Summary Group Q4 2014 $m Actual % CER % FY 2014 $m Actual % CER % Revenue 2 1 3 Core* Operating Profit Earnings per Share Reported Operating (Loss)/Profit (Loss)/Earnings per Share * See Operating and Financial Review below for a definition of Core financial measures and a reconciliation of Core to Reported financial measures. Pascal Soriot, Chief Executive Officer, commenting on the results, said: “2014 was a remarkable year for AstraZeneca. We achieved a record six product approvals as we accelerated our pipeline across all main therapy areas. Alongside this, we delivered four quarters of revenue growth, with growth platforms now contributing over half of our revenues. Our strong performance in Emerging Markets is a particular highlight, with China becoming our second largest national market, while the delay in the introduction of Nexium generics in the US helped to direct additional investment towards our launch brands and our rapidly advancing pipeline. “Our guidance for 2015 reflects our focus on creating value by investing in our new brands and exciting pipeline while we continue improving productivity to protect our profitability in the face of patent expiries. With the depth of our science and the momentum we have built across our organisation, we are on track to return to growth by 2017 and are well positioned to deliver our long-term goals.” Research and Development Update A comprehensive update of the AstraZeneca R&D pipeline is presented in conjunction with this fourth quarter and full year results announcement and can be found at the end of this release. As at 31 December 2014, the AstraZeneca pipeline included 133 projects, of which 118 are in the clinical phase of development. There are 13 NME projects currently in late stage development, either in pivotal studies or under regulatory review. During 2014, across the portfolio, 50 projects successfully progressed to their next phase. This includes two first launches and four first approvals in a major market, and 14 NME progressions. In addition, 21 projects entered first human testing. Nine projects were withdrawn. There has been notable progress in the following areas since the third quarter 2014 results announcement: Symbicort SYGMA trial start During the fourth quarter of 2014, AstraZeneca randomised the first patients into the Symbicort SYGMA clinical programme. Between 50% and 75% of asthma patients have mild asthma, yet, despite the availability of conventional treatment regimens, the disease remains uncontrolled. For many patients with mild asthma, an over-reliance on short-acting beta2-agonist (SABA) reliever or ‘rescue’ medications, and failure to adhere to prescribed daily maintenance doses of an anti-inflammatory drug, lead to an under-treatment of the underlying inflammation. This increases the risk of exacerbations and progression of the disease. The SYGMA programme will test the hypothesis that, as compared to a short-acting beta2-agonist rescue inhaler administered 'as needed', better asthma control could be achieved with Symbicort (budesonide/formoterol) Turbuhaler administered 'as needed'. In addition, SYGMA will also evaluate the relative efficacy of a more flexible dosing regimen with Symbicort Turbuhaler administered 'as needed', and a 'fixed-dose' regular inhaled corticosteroid plus SABA 'as needed'. Duaklir Genuair approval On 24 November 2014, AstraZeneca announced that Duaklir Genuair (aclidinium bromide/formoterol fumarate 340/12mcg) had been granted Marketing Authorisation by the European Commission (EC) to be used as a maintenance bronchodilator treatment to relieve symptoms in adult patients with chronic obstructive pulmonary disease (COPD). Approximately 300 million people around the world live with COPD, a progressive and chronic disease where people find breathing difficult due to limited airflow. Improving the lung function and reducing daily symptoms such as breathlessness are important to the management of COPD. Duaklir is a fixed-dose combination of already-approved Eklira (aclidinium bromide), a long-acting muscarinic-antagonist (LAMA), with the long-acting beta-agonist (LABA) formoterol. The twice-daily therapy is the only LAMA/LABA combination to show statistically significant improvement in breathlessness compared to individual therapies and is administered by the Genuair dry powder inhaler device. AstraZeneca owns the rights to develop and commercialise Duaklir Genuair in the EU following the strategic transaction with Almirall S.A. (Almirall) in respiratory disease, which was completed in October 2014. The EU approval of Duaklir Genuair marks an important further step in AstraZeneca's inhaled therapy strategy of providing physicians and patients with a choice of products uniquely available in both dry powder and pressurised metered dose devices. Lesinurad On 22January 2015,AstraZeneca announced that the European Medicines Agency had accepted the marketing authorisation application (MAA) for lesinurad 200mg tablets. Lesinurad is a selective uric acid reabsorption inhibitor developed for the chronic treatment of hyperuricaemia in combination with xanthine oxidase inhibitors allopurinol or febuxostat in gout patients when additional therapy is warranted. The MAA filing was based on data from the CLEAR1, CLEAR2 and CRYSTAL pivotal Phase III combination therapy studies. CLEAR1 and CLEAR2 were 12-month, multicentre, randomised, placebo-controlled studies that evaluated the efficacy and safety of a once-daily dose of lesinurad in combination with allopurinol versus allopurinol alone, in symptomatic gout patients not achieving target serum uric acid levels on their current allopurinol therapy. CRYSTAL was a 12-month, multicentre, randomised, placebo-controlled study that evaluated the efficacy and safety of a once-daily dose of lesinurad in combination with febuxostat compared to febuxostat alone in gout patients with tophi (deposits of uric acid crystals in joints and skin). Brodalumab On 11 November 2014, AstraZeneca and Amgen announced that AMAGINE-3, a study with an identical design to AMAGINE-2, met its primary endpoints when compared with both ustekinumab and placebo at week 12. Brodalumab was shown to be superior to ustekinumab on the primary endpoint of achieving total clearance of skin disease, as measured by the Psoriasis Area Severity Index (PASI 100). When compared with placebo, a significantly greater proportion of patients treated with brodalumab achieved at least a 75% improvement from baseline in disease severity at week 12, as measured by the PASI 75. A significantly greater proportion of patients treated with brodalumab also achieved clear, or almost clear, skin at week 12 compared with placebo, according to the static Physician Global Assessment (sPGA 0 or 1). Results showed that 36.7% of patients in the brodalumab 210mg group, 27% of patients in the brodalumab 140mg group, 18.5% of patients in the ustekinumab group and 0.3% of patients in the placebo group achieved total clearance of skin disease (PASI 100). In addition, 85.1% of patients in the brodalumab 210mg group, 69.2% of patients in the brodalumab 140mg group, 69.3% of patients in the ustekinumab group and 6% of patients in the placebo group achieved PASI 75. On 25 November 2014, AstraZeneca and Amgen announced that AMAGINE-2, a pivotal, multi-arm Phase III trial evaluating two doses of brodalumab in more than 1,800 patients with moderate-to-severe plaque psoriasis, met its primary endpoints when compared with both ustekinumab and placebo at week 12. Brodalumab 210mg given every two weeks and the brodalumab weight-based analysis group were each shown to be superior to ustekinumab on the primary endpoint of achieving total clearance of skin disease, as measured by the PASI 100. When compared with placebo, a significantly greater proportion of patients treated with brodalumab achieved at least a 75% improvement from baseline in disease severity at week 12, as measured by the PASI 75. A significantly greater proportion of patients treated with brodalumab also achieved clear, or almost clear, skin at week 12 compared with placebo, according to the sPGA 0 or 1. Results showed that 44.4% of patients in the brodalumab 210mg group, 33.6% of patients in the brodalumab weight-based group, 25.7% of patients in the brodalumab 140mg group, 21.7% of patients in the ustekinumab group and 0.6% of patients in the placebo group achieved total clearance of skin disease (PASI 100). In addition, 86.3% of patients in the brodalumab 210mg group, 77.0% of patients in the brodalumab weight-based group, 66.6% of patients in the brodalumab 140mg group, 70.0% of patients in the ustekinumab group and 8.1% of patients in the placebo group achieved PASI 75. Brodalumab is being developed in collaboration with Amgen. American College of Rheumatology 2014 Annual Meeting AstraZeneca and MedImmune presented new data from the Company’s growing inflammation and autoimmunity portfolio at the American College of Rheumatology (ACR) 2014 Annual Meeting in Boston, Massachusetts, held between 14 and 19 November 2014. More than 15 abstracts were featured at the ACR meeting, providing evidence of the depth and continued progress of AstraZeneca’s inflammation and autoimmunity pipeline. Positive Phase III data was presented on lesinurad in gout, as well as earlier stage data around a number of innovative investigational medicines including sifalimumab and anifrolumab in systemic lupus erythematosus (lupus), mavrilimumab in rheumatoid arthritis, and brodalumab in psoriatic arthritis. MEDI4736 (PD-L1) During the first quarter of 2015 AstraZeneca dosed the first patients in the MEDI4736 (anti-PD-L1 monoclonal antibody) ARCTIC Phase III third line non-small cell lung cancer (NSCLC) trial’s monotherapy substudy as well as to the ADJUVANT Phase III adjuvant NSCLC trial. Lynparza On 18 December 2014, AstraZeneca announced that the European Commission (EC) had granted Marketing Authorisation for Lynparza (olaparib) capsules (400mg twice-daily) as the first therapy for the maintenance treatment of adult patients with platinum-sensitive relapsed BRCA-mutated (germline and/or somatic) high grade serous epithelial ovarian, fallopian tube, or primary peritoneal cancer who are in complete response or partial response to platinum-based chemotherapy. On 19 December 2014, AstraZeneca announced that the FDA had approved Lynparza capsules (400mg twice- daily) as the first monotherapy for patients with deleterious or suspected deleterious germline BRCA-mutated (gBRCAm) advanced ovarian cancer, who have been treated with three or more prior lines of chemotherapy. Lynparza was approved under the FDA’s Accelerated Approval programme, based on existing objective response rate and duration of response data. Continued approval for this indication is contingent upon verification of clinical benefit in ongoing confirmatory Phase III trials. Iressa On 2 December 2014, AstraZeneca announced that the FDA had accepted for filing the NDA for Iressa (gefitinib) as a targeted monotherapy for the first line treatment of patients with advanced or metastatic epidermal growth factor receptor mutation positive (EGFRm) NSCLC, as identified through a companion diagnostic test. The Prescription Drug User Fee Act goal date for Iressa will be in the third quarter of 2015. Iressa is an epidermal growth factor receptor (EGFR) tyrosine kinase inhibitor that acts by blocking the transmission of signals involved in the growth and spread of tumours. AstraZeneca’s NDA submission for Iressa was based on data from the Phase IV IFUM clinical trial, providing evidence of Iressa’s efficacy in Caucasian patients. This was supported by results from the IPASS clinical trial, as well as other collaborative group studies. Iressa is already approved in 90 countries for the treatment of adult patients with locally advanced or metastatic NSCLC with activating mutations of the EGFR tyrosine kinase. Epanova STRENGTH trial start During the fourth quarter of 2014, AstraZeneca initiated a long-term outcomes study to assess statin residual risk reduction with Epanova in high cardiovascular risk patients with hypertriglyceridaemia. This trial, denoted STRENGTH, is a randomised, double-blind, well-controlled (corn oil), parallel group design that will enroll approximately 13,000 patients with hypertriglyceridaemia and high risk for cardiovascular disease. Patients are randomised one to one to either corn oil plus statin or Epanova plus statin, once-daily, for approximately three to five years as determined when the number of major adverse cardiac events (MACE) outcomes is reached. Brilinta On 14 January 2015, AstraZeneca announced that the PEGASUS-TIMI 54 study, a large scale outcomes trial involving over 21,000 patients, had successfully met its primary efficacy endpoint. The study assessed Brilinta (ticagrelor) tablets at either 60mg twice-daily or 90mg twice-daily plus low-dose aspirin for the secondary prevention of atherothrombotic events in patients who had experienced a heart attack one to three years prior to the study start. The primary efficacy endpoint was a composite of cardiovascular death, myocardial infarction or stroke. Preliminary analysis did not reveal any unexpected safety issues. Full evaluation of the data is ongoing. Complete results from the PEGASUS-TIMI 54 study will be presented at the American College of Cardiology Annual Scientific Sessions in San Diego, California, in March 2015. Pending further analysis, AstraZeneca plans to file this data with regulatory health authorities. Moventig On 9 December 2014, AstraZeneca announced that Moventig (naloxegol) had been granted Marketing Authorisation by the EC for the treatment of opioid-induced constipation in adult patients who have had an inadequate response to laxative(s). Moventig is the first once-daily oral peripherally-acting mu-opioid receptor antagonist to be approved in the EU. The approval of Moventig was based on data from the KODIAC clinical programme, which comprised four studies: KODIAC-4, -5, -7 and -8. KODIAC-4 and -5 were both placebo controlled, double-blind, 12-week studies assessing safety and efficacy, while KODIAC-7 was a 12-week safety extension to KODIAC-4, and KODIAC-8 was a 52-week open label, long-term safety study. Movantik/Moventig is part of an exclusive worldwide licence agreement between AstraZeneca and Nektar Therapeutics. Start of pivotal trial for BACE inhibitor AZD3293 On 1 December 2014, AstraZeneca and Eli Lilly & Company announced enrolment of the first patient into AMARANTH, a Phase II/III study of AZD3293, an oral beta-site amyloid precursor protein cleaving enzyme (BACE) inhibitor currently in development as a potential treatment for Alzheimer’s disease. AZD3293, also known as LY3314814, has been shown in Phase I studies to reduce levels of amyloid-beta in the cerebro-spinal fluid of Alzheimer’s patients and healthy volunteers. The progression of Alzheimer’s disease is characterised by the accumulation of amyloid plaque in the brain. BACE is an enzyme associated with the development of beta-amyloid. Inhibiting BACE is expected to prevent the formation of amyloid plaque and eventually slow the progression of the disease. The pivotal study will investigate the safety and efficacy of AZD3293 compared with placebo in the treatment of early Alzheimer’s disease. Business Development Licensing agreement with Omnis Pharmaceuticals for oncolytic viruses in immuno-oncology On 12 January 2015, AstraZeneca announced that MedImmune had entered into a licensing agreement with Omnis Pharmaceuticals (Omnis), a privately-held biotechnology company focused on the development of oncolytic viruses. This agreement will allow MedImmune to combine key agents from its investigational immunotherapy portfolio with Omnis’ lead investigational oncolytic virus programme, a genetically engineered strain of vesicular stomatitis virus. The programme is currently being studied in a Phase I clinical trial as a monotherapy for the treatment of hepatocellular carcinoma and other cancers that have metastasised to the liver. Collaborations to use CRISPR technology for genome editing in drug discovery On 29 January 2015, AstraZeneca announced four research collaborations aimed at harnessing the power of CRISPR, a pioneering genome-editing technique, across its entire discovery platform in the Company’s key therapeutic areas. The technology will allow AstraZeneca to identify and validate new drug targets in preclinical models that closely resemble human disease. AstraZeneca will share cell lines and compounds with its partners and work with them to publish findings of its application of CRISPR technology in peer-reviewed journals, contributing to broader scientific progress in the field. The collaborations complement AstraZeneca’s in-house CRISPR programme and will build on the Company’s ‘open innovation’ approach to research and development. AstraZeneca’s CRISPR research collaborations are with the following institutions: The Wellcome Trust Sanger Institute, Cambridge, UK; The Innovative Genomics Initiative, University of California, Berkley and San Francisco; Thermo Fisher Scientific, Waltham, Massachusetts; The Broad Institute/ The Whitehead Institute, Cambridge, Massachusetts. Operating and Financial Review All narrative in this section refers to growth rates at constant exchange rates (CER) and on a Core basis unless otherwise indicated. Core measures, which are presented in addition to our Reported financial information, are non-GAAP measures which management believes useful to enhance understanding of the Group’s underlying financial performance of our ongoing business and the key business drivers thereto. Core financial measures are adjusted to exclude certain significant items, such as: − amortisation and impairment of intangibles, including impairment reversals but excluding any charges relating to IT assets − charges and provisions related to our global restructuring programmes (this will include such charges that relate to the impact of our global restructuring programmes on our capitalised IT assets) − other specified items, principally comprising legal settlements and transaction-related costs, which include fair value adjustments and the imputed finance charge relating to contingent consideration on business combinations More detail on the nature of these measures is given on page 76 of our Annual Report and Form 20-F Information 2013. Fourth Quarter All financial figures, except earnings per share, are in $ millions ($m). Weighted average shares in millions. The performance shown below covers the three months to 31 December 2014 (the quarter) compared to the three months to 31 December 2013 (the prior period). Reported Q4 2014 Restructuring Intangible Amortisation & Impairments Acquisition of the BMS share of diabetes alliance Other Core Q4 2014 CoreQ4 2013 Actual% CER % Revenue - 2 Cost of Sales 35 - - Gross Profit 35 - - 1 % sales 75.1% 79.7% 81.2% -1.5 -0.6 Distribution - 22 28 % sales 1.3% 1.3% 1.1% -0.2 -0.3 R&D 97 42 - - 13 17 % sales 22.5% 20.4% 17.6% -2.8 -2.6 SG&A 25 19 23 % sales 61.1% 44.2% 36.3% -7.9 -7.6 Other Income - 53 - 39 47 % sales 4.6% 3.9% 2.8% +1.1 +1.2 Operating (Loss)/ Profit % sales (5.2%) 17.7% 29.0% -11.3 -9.9 Net Finance Expense - - 96 19 Joint Ventures - (Loss)/ Profit before Tax Taxation 6 (Loss)/ Profit after Tax Non-controlling Interests - Net (Loss)/ Profit Weighted Average Shares (Loss)/ Earnings per Share Revenue in the quarter was up 2% at CER to $6,683m. Based on actual exchange rates revenue declined by 2% reflecting the strengthening of the US dollar against key currencies. Major patent expiries to date have now largely annualised. Excluding both the additional revenue from the acquisition of BMS’s share of the global diabetes alliance and the $113m impact of the Branded Pharmaceutical Fee restatement (see below), revenue in the quarter was stable versus the prior period. In July 2014, the US Internal Revenue Service issued final regulations that affected how the annual Branded Pharmaceutical Fee (the Fee), imposed by the health care reform legislation in 2010, is recognised. As a result, entities covered by the legislation will now accrue for the obligation as each sale occurs. AstraZeneca recorded a catch-up charge to SG&A, reflecting this new basis, as part of its third quarter results. Under the new regulations the Fee will be based on actual sales in the current year. It is therefore more appropriate to account for the Fee as a deduction from revenue rather than a charge to SG&A. From the fourth quarter, AstraZeneca has changed its income statement categorisation accordingly, and reclassified the charge of $113m relating to the second half from SG&A to revenue in the fourth quarter. The Company has not restated its third quarter 2014 performance. This income statement reclassification has no impact on earnings. Core gross margin as a percentage of revenue was 79.7% in the quarter, down by 0.6 percentage points. Excluding the impact of the Fee restatement, the Core gross margin was 80.0%. Core R&D costs were up 17% to $1,360m, primarily reflecting the acceleration in the late-stage pipeline and additional costs incurred on assets acquired through business development activities. Core SG&A costs were up 23% to $2,953m. A decline in G&A costs was more than offset by significant investments in Sales and Marketing costs that have increased from the prior period with the acquisition of BMS’s share of the global diabetes alliance. Additional costs were incurred in the fourth quarter to support on-going launches, including Farxiga/Forxiga and Lynparza, as well as for pre-launch activities for Movantik/Moventig and the late-stage pipeline, including the oncology portfolio. Core other income of $261m was up 47% in the quarter reflecting gains on disposals, as well as development income relating to blinatumomab and Duaklir. Core operating profit was down 33% to $1,184m. Core operating margin was down 9.9 percentage points to 17.7% of revenue as the Company continued to invest in the pipeline and the growth platforms. Core earnings per share were down 28% to $0.76, broadly in line with the decrease in Core operating profit, as the impact of a higher number of shares was outweighed by a lower tax rate versus the prior quarter. The Reported operating loss was $349m, 59% lower than the loss last year. Reported loss per share was similarly down by 69% at $0.25. The lower Core operating profit detailed above was more than offset by lower Core adjustments, as the prior period included a one-off intangible impairment charge relating to Bydureon. Full year All financial figures, except earnings per share, are in $ millions ($m). Weighted average shares in millions. The performance shown below covers the twelve months to 31 December 2014 (the year) compared to the twelve months to 31 December 2013 (the prior year). Reported FY 2014 Restructuring Intangible Amortisation & Impairments Acquisition of the BMS share of diabetes alliance Other Core FY 2014 Core FY 2013 Actual % CER % Revenue - 1 3 Cost of Sales - Gross Profit - 1 3 % sales 77.6% 81.3% 82.0% -0.7 -0.4 Distribution - 6 7 % sales 1.3% 1.3% 1.2% -0.1 - R&D - - 16 15 % sales 21.3% 18.9% 16.6% -2.3 -1.9 SG&A 15 16 % sales 49.8% 39.1% 34.5% -4.6 -4.4 Other Income - 61 64 % sales 3.0% 4.6% 2.9% +1.7 +1.7 Operating Profit % sales 8.2% 26.6% 32.6% -6.0 -5.0 Net Finance Expense - - 47 Joint Ventures - Profit before Tax Taxation Profit after Tax Non-controlling Interests - Net Profit Weighted Average Shares Earnings per Share Revenue in the year was up 3% at CER to $26,095m, in line with upgraded Company guidance, and up 1% on an actual basis as a result of the negative impact of exchange rate movements. Accelerating performance of the Company’s growth platforms more than offset the impact of loss of exclusivity. US revenue was up 4% to $10,120m, with Europe down 1% at $6,638m, Established Rest of World (ROW) was down 4% at $3,510m and Emerging Markets were up 12% to $5,827m, the latter, driven by growth in China of 22%, to $2,242m. China became the Company’s second largest national market in 2014. Global revenue in the year was stable, excluding the additional revenue from the acquisition of BMS’s share of the global diabetes alliance and the impact of the Fee restatement. Core gross margin as a percentage of revenue was 81.3% in the year, down by 0.4 percentage points. Core R&D expense in the year was up 15% to $4,941m, reflecting the expansion of the late-stage pipeline. Expenditures in Core SG&A were up 16% to $10,216m, driven by the investment in sales and marketing dedicated to the growth platforms. The selective investment in the growth platforms is partially funded by the decline in G&A costs during the year. Core other income in the year was up 64% at $1,211m, with milestone income related to the launch of Nexium OTC being the largest driver of the increase. Core operating profit in the year was down 13% to $6,937m. Core operating margin was 26.6% of revenue, down 5.0 percentage points. The Company continues to focus on delivering the flexibility needed to underpin the progressive dividend, strong pipeline progress and the return to growth. Core earnings per share were $4.28, down 8% versus the prior year and in line with upgraded Company guidance. The smaller decline compared with Core operating profit is largely due to a lower tax rate. This favourable comparison arising from the tax rate was partially offset by an increase in the number of shares outstanding and a marginally higher Core finance expense in the year compared with the prior year. Core operating profit adjustments totalled $4,800m this year, marginally higher than the $4,678m in the prior year. The deduction of these broadly similar Core adjustments naturally leads to a larger percentage decline in Reported operating profit than Core operating profit. Accordingly, Reported operating profit is down 31% to $2,137m; and, as a consequence, Reported EPS is down to 34%. Enhancing Productivity Restructuring charges of $391m were taken in the quarter, bringing the full-year total to $1,558m. The Company is making good progress in implementing the fourth phase of restructuring announced in the first quarter of 2013 and the expansion of this programme announced in the first half of 2014. In addition to costs of this programme the restructuring charge for the year includes $261m incurred on integration of businesses acquired in the year and as a consequence of our decision to exit the Westborough site. Finance Income and Expense Core net finance expense was $493m versus $445m in the prior year. Reported net finance expense includes a charge of $391m relating to the discount unwind on contingent consideration creditors recognised on business combinations, principally relating to the acquisition of BMS’s share of the global diabetes alliance. Taxation The tax paid for the year was $1,201m which is 96% of reported profit and 19% of Core profit. Both the underlying Reported and underlying Core tax rates for the year were around 18%. Taking into account the one-off benefits totalling $309m in respect of a transfer pricing matter, non-Core revaluations of contingent consideration arising on business combinations, and the benefit of the UK Patent Box, the Reported and Core tax rates fall to 1% and 16% respectively. The Reported and Core tax rates for the year ended 31 December 2013 were 21% and 20% respectively. Cash Flow Cash generated from operating activities in the year was $7,058m, compared with $7,400m in the prior year, with improvements in working capital negating the lower operating profit and higher tax payments. Net cash outflows from investing activities were $7,032m compared with $2,889m in the prior year. The increase is primarily due to upfront and contingent consideration payments of $4,461m made in respect of acquisitions including BMS’s share of the global diabetes alliance and the strategic transaction with Almirall in respiratory disease. Net cash distributions to shareholders were $3,242m through dividends of $3,521m offset by proceeds from the issue of shares of $279m due to the exercise of stock options. Debt and Capital Structure At 31 December 2014, outstanding gross debt (interest-bearing loans and borrowings) was $10,843m (31 December 2013: $10,376m). Of the gross debt outstanding at 31 December 2014, $2,446m was due within one year (31 December 2013: $1,788m). The Company’s net debt position at 31 December 2014 was $3,223m. Shares in Issue During 2014, 6.0 million shares were issued in respect of share option exercises for a consideration of $279m. The total number of shares in issue at 31 December 2014 was 1,263 million. Dividends and share repurchases The Board has recommended a second interim dividend of $1.90 (125.0 pence, 15.62 SEK) to be paid on 23 March 2015. This brings the full year dividend to $2.80 (178.1 pence, 21.82 SEK). This dividend is consistent with the progressive dividend policy, by which the Board intends to maintain or grow the dividend each year. The Board regularly reviews its distribution policy and its overall financial strategy to continue to strike a balance between the interests of the business, financial creditors and shareholders. The Board continues to target a strong, investment grade credit rating. Having regard for business investment, funding the progressive dividend policy and meeting debt service obligations, the Board currently has no intention to resume the share buyback programme. Future Prospects · Sales revenue is expected to decline by mid single-digit percent at CER1. Consistent with its business model, the Company will continue to seek externalisation revenue from partnerships and licensing select products and technologies. Core EPS is expected to increase by low single-digit percent at CER. · The Company also provides the following non-guidance information related to currency sensitivity: Based on current exchange rates2, sales revenue is expected to decline by low double-digit percent with Core EPS expected to be broadly in line with 2014. For additional currency sensitivity information, please see below. Average exchange rates versus USD Impact of 5% weakening in exchange rate versus USD ($m) 3 Currency Primary relevance January 20152 Change % Sales revenue Core operatingprofit EUR Sales revenue JPY Sales revenue SEK Costs 96 GBP Costs Other4 1Assumes imminent launch of a Nexium generic in the US market. 2Based on average daily spot rates in January 2015. 3Based on 2014 actual group currency exposures. 4Other important currencies include AUD, BRL, CAD, KRW, RUB. Revenue All narrative in this section refers to growth rates at constant exchange rates (CER) unless otherwise indicated. Financial figures are in $ millions ($m). A full analysis of the Group’s revenue by product and geographic areas is shown in Notes 9 and 10. Fourth Quarter Full Year % Change % Change $m $m Actual CER $m $m Actual CER Cardiovascular and Metabolic disease Crestor Seloken/Toprol-XL 2 8 1 4 Onglyza 93 Atacand Brilinta/Brilique 92 45 52 68 70 Byetta 69 54 28 31 59 59 Bydureon 49 Oncology Zoladex Iressa 2 Faslodex - 4 6 7 Arimidex 68 86 Casodex 74 95 Respiratory, Inflammation and Autoimmunity Symbicort - 5 9 10 Pulmicort 10 15 9 11 Infection, Neuroscience and Gastrointestinal Nexium Synagis Seroquel XR Seroquel IR 35 n/m n/m Cardiovascular and Metabolic disease · In the US, Crestor sales in the fourth quarter were $760m, down 2% due primarily to the impact of the accounting changes for the Branded Pharmaceutical Fee (the Fee). Crestor total prescriptions decreased by 4%, but were fully offset by higher stocking in the fourth quarter. Crestor sales for 2014 were stable, as net price realisation including prior year rebate adjustments offset the Fee impact and volume declines. · Crestor sales in the ROW in the fourth quarter were down 1% to $628m. This reflected the annualisation of the impact of generic competition in Australia and price pressure in Japan, partially offset by growth in Emerging Markets, driven by 36% growth in China. Crestor sales in the ROW for 2014 were down 2% to $2,594m. · US sales of the Toprol-XL product range, which includes sales of the authorised generic, were down 21% in the quarter to $15m due to additional generic entrants. Seloken sales in the ROW were up 12% to $159m driven by Emerging Markets which were up 19% in the quarter. Global Seloken sales in 2014 (excluding the authorised generic) were up 7% to $715m. · Onglyza franchise revenue was up 122% in the fourth quarter to $200m. In the US, Onglyza franchise sales were up 60% in fourth quarter as the benefit from the change in ownership was partially offset by 7% lower prescription volume and lower net price driven primarily by more competition. Onglyza fourth quarter revenue in the ROW was up 250% with strength across all regions. Global revenue in 2014 was $820m, up 119%. · Sales of Atacand were down 7% in the quarter to $117m as generic competition in Europe and Established ROW overshadowed 18% growth in Emerging Markets. Sales for 2014 were down 16% to $501m. · Sales of Brilinta/Brilique were $133m in the fourth quarter, up 52%. Excluding the US, growth in revenue terms was driven primarily by Europe which grew by 25% and the smaller, but faster growing, Emerging Markets which were up 118%. Sales for 2014 were up 70% to $476m. · Brilinta sales in the US in the fourth quarter were $43m, up 79%. Total prescriptions for Brilinta in the US in the fourth quarter of 2014 were 13% higher than the third quarter of 2014. New to brand share increased by 0.7 percentage points to 8.2% in December and Brilinta achieved US branded leadership for the first time during the fourth quarter and in December weekly exit share. The impact of the accounting changes for the Fee reduced revenue in the fourth quarter by 4%. 2014 Brilinta sales in the US doubled to $146m. · Byetta and Bydureon fourth quarter revenues in the US were $142m, up 87%. Bydureon total prescriptions grew 40% in the quarter and grew 9% over the prior quarter, driven by the launch of the Bydureon Pen in September. ROW revenue was $50m, up 96% driven by European Bydureon revenue. Global 2014 revenue was $767m, up 115%. Oncology · Zoladex sales were $227m in the fourth quarter down 2% as 50% growth in China was offset by overall declines. 2014 revenue was $924m, down 4%. · Iressa sales in the fourth quarter were up 2% to $150m, driven by 13% growth in Emerging Markets. 2014 sales of Iressa were down 1% at $623m. · Arimidex sales were down 15% in the fourth quarter at $68m and 12% for the year, as growth in the Emerging Markets was more than offset by the ongoing impact of loss of exclusivity. · Sales of Casodex in 2014 were $320m, down 10%. Generic competition drove the reduction, most significantly in Japan which was down 19%. These losses were only partially offset by 14% growth in Emerging Markets. Respiratory, Inflammation and Autoimmunity · Symbicort sales in the US were $395m in the fourth quarter, a 13% increase over last year but decelerating. Total prescriptions for Symbicort were up 32% in the fourth quarter. Symbicort share of total prescriptions for fixed combination products reached 33.1% in December 2014, increasing 6.8 percentage points over 2014. Higher retail demand was partially offset by lower non-retail demand and lower price due to the Fee and higher fourth quarter co-pay assistance costs beginning in advance of expected unfavourable formulary changes in 2015. 2014 Symbicort sales in the US were up 23% to $1,511m. · Symbicort sales in the ROW in the fourth quarter were stable at $583m. Sales in Europe were down 7% due to price pressure driven by increasing competition from recently-launched competitive analogues. European declines were partially offset by 25% growth in Emerging Markets and 2% growth in Established ROW. Symbicort sales in the ROW in 2014 were up 4% to $2,290m. · Sales of Pulmicort were up 15% to $269m in the fourth quarter driven by 39% growth in Emerging Markets. Excluding Emerging Markets, Pulmicort sales were down 4% to $125m. 2014 sales were up 11% to $946m driven by 35% growth in Emerging Markets. Infection, Neuroscience and Gastrointestinal · In the US, Nexium sales in the fourth quarter were $469m, down 14% driven by volume erosion and the impact of the accounting changes for the Fee. 2014 Nexium sales were down 12% to $1,876m with lower volume also the driver. · Nexium sales in the ROW in the fourth quarter were down 13% to $363m. The decline was driven by generic competition in many markets as well as year-end destocking in China and a recall related to packaging in Japan. For 2exium sales were up 6% to $1,779m, driven by 38% growth in Japan and 21% growth in China. · In the US, sales of Synagis in the fourth quarter were $234m, down 22%. The decline was driven by approximately 50% lower volume related to the American Academy of Pediatrics - Committee on Infectious Disease guidelines issued in mid-2014. These new guidelines further restrict patients’ eligibility for preventive therapy with Synagis. While these guideline changes are inconsistent with the approved label, there has been a significant impact to volumes which is expected to extend into 2015. Partially offsetting the lower volume was a favourable adjustment to Medicaid provisions.Outside the US, sales in the fourth quarter were $170m, down 21%, which mostly reflects the lower price and quarterly phasing of revenues related to shipments to AbbVie, the distributor outside the US. 2014 sales were down 15% at $900m, driven by a 9% decline outside the US and 19% decline in the US, where a 29% reduction in volume was offset by favourable price adjustments. · Sales of Seroquel XR in the US were $196m in the fourth quarter, up 1% due primarily to underlying net price, partially offset by the impact related to the change in accounting for the Fee. 2014 US sales were $738m, down 1%. · Sales of Seroquel XR in the ROW were down 15% to $113m in the fourth quarter, as a result of generic competition (including some “at risk” launches) in Europe where sales were down 18%. · Sales of Seroquel IR in the US were negative $92m in the fourth quarter driven by refinements to our returns provision to incorporate a higher rate of product returns experienced in the second half of 2014. The increase in returns coincides with the shelf-life expiration of product in the channel at the date of loss of exclusivity. For 2014 sales were negative $72m for the same reason. · Sales of Seroquel IR in the ROW were $64m in the fourth quarter and $250m for 2014, down 28% for the year largely due to generic competition. Regional Revenue Fourth Quarter Full Year % Change % Change $m $m Actual CER $m $m Actual CER US - - 4 4 Europe - - Established ROW1 Japan Canada 4 Other Established ROW Emerging Markets2 8 14 8 12 China 18 19 22 22 Total 2 1 3 1Established ROW comprises Canada, Japan, Australia and New Zealand. 2Emerging Markets comprises all remaining ROW markets, including Brazil, China, India, Mexico, Russia, and Turkey. · Revenue in the US was stable in the fourth quarter at $2,641m. Growth platforms were strong, aided in part by the impact of completing the acquisition of BMS’s share of the global diabetes alliance. Diabetes products provided $157m of incremental revenue, with growth from Symbicort and Brilinta also helping to offset declines in revenue from brands such as Nexium, Seroquel IR, and Synagis, in addition to the $113m reduction in fourth quarter revenue taken against product brands related to the change in accounting for the Branded Pharmaceutical Fee. · In the fourth quarter, revenue in Europe was also stable as the favourable impact from the acquisition of BMS’s share of the global diabetes alliance and continued growth for Brilinta were offset by impact of Symbicort analogues in Europe, continuing impact from loss of exclusivity on brands including Seroquel and Atacand, and lower net pricing on Synagis. · Revenue in Established ROW was down 8% in the quarter due to generic pressure, only partially moderated by performance of growth platforms. Revenue in Japan declined by 9% in the fourth quarter, impacted by a recall of Nexium in December due to a packaging defect, de-stocking, and the mandated April 2014 biennial price cut. · Revenue in Emerging Markets was up 14% in the quarter. Strong growth was seen across the Emerging Markets business with China growing 19%, despite higher destocking in the quarter. Excluding China, the Emerging Markets grew by 12% in the fourth quarter. Primary drivers of growth were Respiratory and Cardiovascular products. Condensed Consolidated Statement of Comprehensive Income For the year ended 31 December $m $m Revenue Cost of sales Gross profit Distribution costs Research and development expense Selling, general and administrative costs Other operating income and expense Operating profit Finance income 78 50 Finance expense Share of after tax losses of joint ventures - Profit before tax Taxation Profit for the period Other comprehensive income Items that will not be reclassified to profit or loss Remeasurement of the defined benefit pension liability 8 Tax on items that will not be reclassified to profit or loss Items that may be reclassified subsequently to profit or loss Foreign exchange arising on consolidation Foreign exchange arising on designating borrowings in net investment hedges Fair value movements on derivatives designated in net investment hedges Amortisation of loss on cash flow hedge 1 1 Net available for sale gains taken to equity 69 Tax on items that may be reclassified subsequently to profit or loss 50 4 Other comprehensive income for the period, net of tax Total comprehensive income for the period Profit attributable to: Owners of the Parent Non-controlling interests 2 15 Total comprehensive income attributable to: Owners of the Parent Non-controlling interests Basic earnings per $0.25 Ordinary Share Diluted earnings per $0.25 Ordinary Share Weighted average number of Ordinary Shares in issue (millions) Diluted weighted average number of Ordinary Shares in issue (millions) Condensed Consolidated Statement of Comprehensive Income For the quarter ended 31 December $m $m Revenue Cost of sales Gross profit Distribution costs Research and development expense Selling, general and administrative costs Other operating income and expense Operating loss Finance income 33 13 Finance expense Share of after tax losses of joint ventures - Loss before tax Taxation Loss for the period Other comprehensive income Items that will not be reclassified to profit or loss Remeasurement of the defined benefit pension liability Tax on items that will not be reclassified to profit or loss 89 Items that may be reclassified subsequently to profit or loss Foreign exchange arising on consolidation Foreign exchange arising on designating borrowings in net investment hedges Fair value movements on derivatives designated in net investment hedges 64 51 Net available for sale gains taken to equity 10 Tax on items that may be reclassified subsequently to profit or loss 20 3 3 Other comprehensive income for the period, net of tax Total comprehensive income for the period Loss attributable to: Owners of the Parent Non-controlling interests - 4 Total comprehensive income attributable to: Owners of the Parent Non-controlling interests - 1 Basic (loss)/earnings per $0.25 Ordinary Share Diluted (loss)/earnings per $0.25 Ordinary Share Weighted average number of Ordinary Shares in issue (millions) Diluted weighted average number of Ordinary Shares in issue (millions) Condensed Consolidated Statement of Financial Position At 31 Dec 2014 $m At 31 Dec 2013 $m ASSETS Non-current assets Property, plant and equipment Goodwill Intangible assets Derivative financial instruments Investments in joint ventures 59 - Other investments Other receivables Deferred tax assets Current assets Inventories Trade and other receivables Other investments Derivative financial instruments 21 40 Income tax receivable Cash and cash equivalents Total assets LIABILITIES Current liabilities Interest-bearing loans and borrowings Trade and other payables Derivative financial instruments Provisions Income tax payable Non-current liabilities Interest-bearing loans and borrowings Derivative financial instruments - Deferred tax liabilities Retirement benefit obligations Provisions Other payables Total liabilities Net assets EQUITY Capital and reserves attributable to equity holders of the Company Share capital Share premium account Other reserves Retained earnings Non-controlling interests 19 29 Total equity Condensed Consolidated Statement of Cash Flows For the year ended31 December $m $m Cash flows from operating activities Profit before tax Finance income and expense Share of after tax losses of joint ventures 6 - Depreciation, amortisation and impairment Decrease in working capital and short-term provisions Non-cash and other movements Cash generated from operations Interest paid Tax paid Net cash inflow from operating activities Cash flows from investing activities Movement in short-term investments and fixed deposits 34 Purchase of property, plant and equipment Disposal of property, plant and equipment 69 Purchase of intangible assets Disposal of intangible assets - 35 Purchase of non-current asset investments Disposal of non-current asset investments 59 38 Payments to joint ventures - Upfront payments on business acquisitions Payment of contingent consideration on acquisitions - Interest received Payments made by subsidiaries to non-controlling interests Payments received by subsidiaries from non-controlling interests - 42 Net cash outflow from investing activities Net cash inflow before financing activities 26 Cash flows from financing activities Proceeds from issue of share capital Issue of loans - Repayment of loans - Dividends paid Hedge contracts relating to dividend payments Repayment of obligations under finance leases Payments to acquire non-controlling interest - Movement in short-term borrowings Net cash outflow from financing activities Net (decrease)/increase in cash and cash equivalents in the period Cash and cash equivalents at the beginning of the period Exchange rate effects Cash and cash equivalents at the end of the period Cash and cash equivalents consists of: Cash and cash equivalents Overdrafts Condensed Consolidated Statement of Changes in Equity Share capital $m Share premium account $m Other reserves* $m Retained earnings $m Total $m Non- controlling interests $m Total equity $m At 1 Jan 2013 Profit for the period - - - 15 Other comprehensive income - - - Transfer to other reserves - - 6 - - - Transactions with owners: Dividends - Issue of Ordinary Shares 3 - - - Share-based payments - Transfer from non-controlling interests to payables - Dividend paid to non-controlling interests - Net acquisition of non-controlling interests - - - 97 97 Net movement 3 6 At 31 Dec 2013 29 Share capital $m Share premium account $m Other reserves* $m Retained earnings $m Total $m Non- controlling interests $m Total equity $m At 1 Jan 2014 29 Profit for the period - - - 2 Other comprehensive income - - - Transfer to other reserves - - 40 - - - Transactions with owners: Dividends - Issue of Ordinary Shares 1 - - - Share-based payments - Transfer from non-controlling interests to payables - True-up to Astra AB non-controlling interest buy out - - 15 - 15 - 15 Net movement 1 55 At 31 Dec 2014 19 * Other reserves includes the capital redemption reserve and the merger reserve. Notes to the Interim Financial Statements 1BASIS OF PREPARATION AND ACCOUNTING POLICIES The preliminary announcement for the year ended 31 December 2014 has been prepared in accordance with International Financial Reporting Standards (IFRSs) as adopted by the European Union (EU) and as issued by the International Accounting Standards Board (IASB). There have been no significant changes in accounting policies from those set out in AstraZeneca PLC’s Annual Report and Form 20-F Information 2013. The annual financial statements of the Group are prepared in accordance with International Financial Reporting Standards (IFRSs) as adopted by the EU and as issued by the IASB. As required by the Disclosure and Transparency Rules of the Financial Conduct Authority, the interim financial statements have been prepared applying the accounting policies and presentation that were applied in the preparation of the Company’s published consolidated financial statements for the year ended 31 December 2013. There have been no significant new or revised accounting standards applied in the year ended 31 December 2014. The information contained in Note 8 updates the disclosures concerning legal proceedings and contingent liabilities in the Group’s Annual Report and Form 20-F Information 2013. The Group has considerable financial resources available. As at 31 December 2014, the Group has $7.0bn in financial resources (cash balances of $6.4bn and undrawn committed bank facilities of $3.0bn which are available until April 2019, with only $2.4bn of debt due within one year). The Group’s revenues are largely derived from sales of products which are covered by patents which provide a relatively high level of resilience and predictability to cash inflows, although our revenue is expected to continue to be significantly impacted by the expiry of patents over the medium term. In addition, government price interventions in response to budgetary constraints are expected to continue to adversely affect revenues in many of our mature markets. However, we anticipate new revenue streams from both recently launched medicines and products in development, and the Group has a wide diversity of customers and suppliers across different geographic areas. Consequently, the Directors believe that, overall, the Group is well placed to manage its business risks successfully. On the basis of the above paragraph and after making enquiries, the Directors have a reasonable expectation that the Company and the Group have adequate resources to continue in operational existence for the foreseeable future. Accordingly, the preliminary announcement has been prepared on a going concern basis. The financial information included in the preliminary announcement does not constitute statutory accounts of the Group for the years ended 31 December 2014 and 2013 but is derived from those accounts. Statutory accounts for 2013 have been delivered to the registrar of companies and those for 2014 will be delivered in due course. Those accounts have been reported on by the Group’s auditor; their reports were (i) unqualified, (ii) did not include a reference to any matters to which the auditor drew attention by way of emphasis without qualifying their report, and (iii) did not contain a statement under section 498(2) or (3) of the Companies Act 2006. 2NET FUNDS The table below provides an analysis of net funds and a reconciliation of net cash flow to the movement in net funds. At 1 Jan $m Cash Flow $m Non-cash Movements $m Exchange Movements $m At 31 Dec $m Loans due after one year 49 Finance leases due after one year - 8 4 Total long term debt 53 Current instalments of loans Current instalments of finance leases 36 3 Total current debt Other investments - current 85 Net derivative financial instruments 18 45 - Cash and cash equivalents - Overdrafts 23 - 3 Short-term borrowings - - Net funds/(debt) 39 Non-cash movements in the period include fair value adjustments under IAS 39. 3RESTRUCTURING COSTS Profit before tax for the year ended 31 December 2014 is stated after charging restructuring costs of $1,558m ($391m for the fourth quarter 2014). These have been charged to profit as follows: 4th Quarter $m 4th Quarter $m Full Year $m Full Year $m Cost of sales 35 22 Research and development expense 97 84 Selling, general and administrative costs Other income - - - Total 4ACQUISITION OF BMS SHARE OF GLOBAL DIABETES ALLIANCE ASSETS On 1 February 2014, AstraZeneca completed the acquisition of Bristol-Myers Squibb’s (BMS) interests in the companies’ diabetes alliance. The acquisition provides AstraZeneca with 100% ownership of the intellectual property and global rights for the development, manufacture and commercialisation of the diabetes business, which includes Onglyza (saxagliptin), Kombiglyze XR (saxagliptin and metformin HCl extended release), Komboglyze (saxagliptin and metformin HCl), Farxiga (dapagliflozin, marketed as Forxiga outside the US), Byetta (exenatide), Bydureon (exenatide extended release for injectable suspension), Myalept (metreleptin) and Symlin (pramlintide acetate). The transaction consolidates worldwide ownership of the diabetes business within AstraZeneca, leveraging its primary and specialty care capabilities and its geographical reach, especially in emerging markets. The transaction included the acquisition of 100% of the share capital of Amylin Pharmaceuticals, LLC, and the asset purchase of the additional intellectual property and global rights not already owned by AstraZeneca, for the development, manufacture and commercialisation of Onglyza, Kombiglyze XR, Komboglyze and Farxiga, including associated BMS employees. This combination of intangible product rights and manufacturing assets with an established work force and their associated operating processes, principally those related to the global manufacturing and selling and marketing operations, requires that the acquisition is accounted for as a business combination in accordance with IFRS 3 Business Combinations. Upfront consideration for the acquisition of $2.7bn was paid on 1 February 2014, with further payments of up to $1.4bn being payable for future regulatory, launch and sales-related milestones. AstraZeneca has also agreed to pay various sales-related royalty payments up until 2025. The amount of royalties payable under the agreement is inherently uncertain and difficult to predict, given the direct link to future sales and the range of outcomes cannot be reliably estimated. The maximum amount payable in each year is with reference to net sales. AstraZeneca also agreed to make payments up to $225m upon the transfer of certain additional assets. Contingent consideration has been fair valued using decision tree analysis, with key inputs including the probability of success, consideration of potential delays and the expected level of future revenues. In accordance with IFRS 3, the fair value of contingent consideration, including future royalties, is recognised immediately as a liability. In addition to the acquired interests, AstraZeneca has entered into certain agreements with BMS to maintain the manufacturing and supply chain of the full portfolio of diabetes products. BMS will also continue to deliver specified clinical trials in line with the ongoing clinical trial plan, with an agreed number of R&D and manufacturing employees dedicated to diabetes remaining with BMS to progress the diabetes portfolio and support the transition for these areas. These arrangements will continue to be carried out over future periods and future payments by AstraZeneca to BMS in relation to these arrangements will be expensed as incurred. No amounts have been recognised in the initial acquisition accounting in relation to these arrangements but have been separated, at fair value, from the business combination accounting in accordance with IFRS 3. The terms of the agreement partially reflect settlement of the launch and sales-related milestones under the pre-existing Onglyza and Farxiga collaboration agreements, which have been terminated in relation to the acquisition. The expected value of those pre-existing milestones is $0.3bn and has been recognised as a separate component of consideration and excluded from the business combination accounting in accordance with IFRS 3. Subsequently, these separate intangible assets have been recognised. Goodwill of $1.5bn arising on the transaction is underpinned by a number of elements, which individually cannot be quantified. Most significant among these are the synergies AstraZeneca expect to be able to generate through more efficient manufacturing processes and the incremental value accessible through strategic and operational independence upon taking full control of the alliance. The fair value of receivables acquired as part of the acquisition approximates the gross contractual amounts receivable. There are no significant amounts which are not expected to be collected. The results from the additional acquired interests in the diabetes alliance have been consolidated into the Company’s results from 1 February 2014, which have added revenue of $895m in the period to 31 December 2014. Due to the highly integrated nature of the diabetes alliance, and the fact that it is not operated through a separate legal entity, the incremental direct costs associated with the additional acquired interest are not separately identifiable and it is impracticable therefore to disclose the profit or loss recognised in the period since acquisition. Fair value $m Non-current assets Intangible assets Property, plant and equipment Current assets Current liabilities Non-current liabilities Total net assets acquired Goodwill Fair value of total consideration Less: fair value of contingent consideration Total upfront consideration Less: cash and cash equivalents acquired - Net cash outflow As detailed above, future contingent consideration has been recognised initially at fair value and is revalued to fair value at each balance sheet date. Changes in fair value can arise as a result of a number of factors, including external news flow and internal re-forecasts, which may affect the likelihood of specific milestones becoming payable or the expected quantum of future royalty payments. These changes, which are potentially volatile and material, are included within selling, general and administrative costs. They are excluded from the Group’s Core results. The fair value of contingent consideration is also affected over time by the unwinding effect of discounting. This effect gives a charge to finance income and expense which reduces over time as the liability reduces. As a direct result of a material business acquisition, this effect is excluded from the Group’s Core results. In the period between acquisition and 31 December 2014, the effect of discounting increased the contingent consideration liability by $345m and revaluations increased fair value by $529m. Cash payments in the period since acquisition totaled $657m. In addition, inventory acquired at completion has been recorded at fair value, which is higher than manufacturing cost. The adjustment to increase the inventory to fair value is held in inventory until product is sold, at which time it is released to profit as a cost of sale. This results in a lower gross margin in the first turn of inventory and, since this arises as a direct result of a material business acquisition, this effect is excluded from the Group’s Core results. The charge to cost of sales in the period since acquisition was $146m and represents the entirety of the total adjustment to the fair value of inventory. 5STRATEGIC TRANSACTION WITH ALMIRALL IN RESPIRATORY DISEASE On 31 October 2014, AstraZeneca completed the agreement with Almirall to transfer the rights to Almirall’s respiratory franchise to AstraZeneca. The transaction provides AstraZeneca with 100% of the rights for the development and commercialisation of Almirall’s existing proprietary respiratory business, including rights to revenues from Almirall’s existing partnerships, as well as its pipeline of investigational novel therapies. The franchise includes Eklira (aclidinium); Duaklir Genuair, the combination of aclidinium with formoterol has been approved in the EU and is being developed in the US; LAS100977 (abediterol), a once-daily long-acting beta2-agonist (LABA) in Phase II; an M3 antagonist beta2-agonist (MABA) platform in pre-clinical development (LAS191351, LAS194871) and Phase I (LAS190792); and multiple pre-clinical programmes. Almirall Sofotec, an Almirall subsidiary focused on the development of innovative proprietary devices, has also transferred to AstraZeneca. In addition, Almirall employees dedicated to the respiratory business, including Almirall Sofotec employees, have transferred to AstraZeneca. Upfront consideration for the acquisition of $878m was paid in November, with further payments of up to $1.22bn being payable for future development, launch, and sales-related milestones. AstraZeneca has also agreed to make various sales-related payments. The amount of royalties payable under the agreement is inherently uncertain and difficult to predict, given the direct link to future sales and the range of outcomes cannot be reliably estimated. The maximum amount payable in each year is with reference to net sales. Contingent consideration has been fair valued using decision tree analysis, with key inputs including the probability of success, consideration of potential delays and the expected levels of future revenues. Almirall’s pipeline of novel respiratory assets and its device capabilities further strengthen AstraZeneca’s respiratory portfolio, which includes Symbicort and Pulmicort, as well as the Company’s investigational medicines in development. The addition of aclidinium and the combination of aclidinium with formoterol, both in proprietary Genuair device, will allow AstraZeneca to offer patients a choice between dry powder inhaler and metered dose inhaler devices across a range of molecules and combinations. The combination of intangible product rights with an established work force and their associated operating processes, principally those related to the selling and marketing operations, requires that the transaction is accounted for as a business combination in accordance with IFRS 3 Business Combinations. Goodwill of $311m is underpinned by a number of elements, which individually cannot be quantified. Most significant among these is the premium attributable to the significant competitive advantage associated with AstraZeneca’s complimentary portfolio and that attributable to a highly skilled workforce. Almirall’s respiratory franchise results have been consolidated into the Company’s results from 31 October 2014, which have added revenue of $13m in the period to 31 December 2014. Due to the highly integrated nature of the respiratory franchise, and the fact that it is not operated through a separate legal entity, the incremental direct costs associated with the additional acquired interest are not separately identifiable and it is impracticable therefore to disclose the profit or loss recognised in the period since acquisition. Fair value $m Non-current assets Intangible assets Property, plant and equipment 37 Current assets 24 Current liabilities Non-current liabilities Total net assets acquired Goodwill Fair value of total consideration Less: fair value of contingent consideration Total upfront consideration Less: cash and cash equivalents acquired Net cash outflow 6ACQUISITION OF DEFINIENS On 25 November 2014, AstraZeneca completed the acquisition of Definiens, a privately-held company that has pioneered a world-leading imaging and data analysis technology, known as Tissue Phenomics™, which dramatically improves the identification of biomarkers in tumour tissue. Definiens’ proprietary Cognition Network Technology® was developed by Professor Gerd Binnig, the 1986 Nobel Laureate in Physics, and unlocks information from cancer tissue samples by measuring the identity, locations and, most importantly, the relationships between the many and varied components of the complex tumour microenvironment. Under the terms of the agreement, AstraZeneca acquired 100 percent of Definiens’ shares for an initial consideration of $150m and may make additional predetermined milestone payments of up to a further $150m. Definiens will continue to operate its business with third-party customers. The acquisition will strengthen AstraZeneca’s focus on the discovery of novel predictive biomarkers in immuno-oncology. It is believed that using biomarkers to select patients for clinical trials could potentially shorten clinical timelines and increase response rates. As a result, the technology will serve as an important tool in the advancement of the most promising combination therapies across AstraZeneca’s combined small molecule and biologics pipeline, around 80 percent of which currently has a personalised healthcare approach. The combination of intangible product rights with an established work force and their associated operating processes requires that the transaction is accounted for as a business combination in accordance with IFRS 3 Business Combinations. No goodwill has been recognised. The results of Definiens have been consolidated into the Company’s results from 25 November 2014. For the period from acquisition to 31 December 2014, Definiens’ revenues and loss was immaterial. Fair value $m Non-current assets Intangible assets Non-current liabilities Total net assets acquired Goodwill - Fair value of total consideration Less: fair value of contingent consideration Total upfront consideration 7FINANCIAL INSTRUMENTS As detailed in our most recent annual financial statements, our principal financial instruments consist of derivative financial instruments, other investments, trade and other receivables, cash and cash equivalents, trade and other payables, and interest-bearing loans and borrowings. As indicated in Note 1, there have been no changes to the accounting policies, including fair value measurement, for financial instruments from those disclosed on pages 139 and 140 of the Company’s Annual Report and Form 20-F Information 2013. In addition, there have been no changes of significance to the categorisation or fair value hierarchy of our financial instruments. Financial instruments measured at fair value include $1,297m of other investments, $1,198m of loans, and $465m of derivatives as at 31 December 2014. The total fair value of interest-bearing loans and borrowings at 31 December 2014, which have a carrying value of $10,843m in the Condensed Consolidated Statement of Financial Position, was $12,168m. Contingent consideration liabilities arising on the Company’s acquisitions of business combinations have been classified under Level 3 in the fair value hierarchy and movements in fair value are shown below: Acquisition of the BMS share of diabetes alliance Other $m $m $m At 1 January - Acquisitions Settlements - Revaluations Discounting 46 Foreign exchange - 1 1 At 31 December 8LEGAL PROCEEDINGS AND CONTINGENT LIABILITIES AstraZeneca is involved in various legal proceedings considered typical to its business, including litigation and investigations relating to product liability, commercial disputes, infringement of intellectual property rights, the validity of certain patents, anti-trust law and sales and marketing practices. The matters discussed below constitute the more significant developments since publication of the disclosures concerning legal proceedings in the Company's Annual Report and Form 20-F Information 2013 and Interim Management Statement 2014 as part of the Company’s Half-Yearly Financial Report for the six-month period to 30 June 2014 and the Third Quarter and Nine Months Results 2014 (together the “Disclosures”). Unless noted otherwise below or in the Disclosures, no provisions have been established in respect of the claims discussed below. As discussed in the Company’s Annual Report and Form 20-F Information 2013, for the majority of claims in which AstraZeneca is involved it is not possible to make a reasonable estimate of the expected financial effect, if any, that will result from ultimate resolution of the proceedings. In these cases, AstraZeneca discloses information with respect only to the nature and facts of the cases but no provision is made. In cases that have been settled or adjudicated, or where quantifiable fines and penalties have been assessed and which are not subject to appeal, or where a loss is probable and we are able to make a reasonable estimate of the loss, we record the loss absorbed or make a provision for our best estimate of the expected loss. The position could change over time and the estimates that we have made and upon which we have relied in calculating these provisions are inherently imprecise. There can, therefore, be no assurance that any losses that result from the outcome of any legal proceedings will not exceed the amount of the provisions that have been booked in the accounts. The major factors causing this uncertainty are described more fully in the Company’s Annual Report and Form 20-F Information 2013 and herein. AstraZeneca has full confidence in, and will vigorously defend and enforce, its intellectual property. Matters disclosed in respect of the fourth quarter of 2014 and to 5 February 2015 Patent litigation Byetta (exenatide) Patent proceedings in the US As previously disclosed, in October 2014, AstraZeneca received a Paragraph IV notice from Teva Pharmaceuticals USA, Inc. (Teva). Teva is seeking FDA approval to market a generic version of Byetta prior to the expiration of certain AstraZeneca patents listed in the FDA Orange Book with reference to Byetta. In December 2014, AstraZeneca commenced patent litigation against Teva in the US District Court for the District of Delaware. AstraZeneca is asserting several patents. In January 2015, Teva filed a complaint in the same court for a declaratory judgment that its proposed generic version of Byetta would not infringe US Patent Nos. 7,297,761 and 7,741,269. Epanova (omega-3-carboxylic acids) Patent proceedings in the US As previously disclosed, in March 2014 and subsequently, AstraZeneca received complaints from Amarin Pharmaceuticals Ireland Ltd (Amarin) alleging that AstraZeneca’s Epanova product infringes Amarin’s US Patent No. 8,663,662. In November 2014, the US District Court for the District of Delaware dismissed Amarin’s complaint. Amarin may file a complaint again at a later date. Faslodex (fulvestrant) Patent proceedings in the US As previously disclosed, in June and September 2014, AstraZeneca filed patent infringement lawsuits against Sandoz Inc. and Sandoz International GmbH (together, Sandoz) and Sagent Pharmaceuticals, Inc. in the US District Court in New Jersey relating to four patents listed in the FDA Orange Book with reference to Faslodex, after those companies sent Paragraph IV notices that they are seeking FDA approval to market generic versions of Faslodex prior to the expiration of AstraZeneca's patents.In January 2015, AstraZeneca received a Paragraph IV notice from Glenmark Generics, Inc. USA (Glenmark), which is also seeking FDA approval to market a generic version of Faslodex prior to the expiration of the same four patents, and AstraZeneca filed a patent infringement lawsuit against Glenmark in the US District Court in New Jersey. The lawsuits remain pending. Nexium (esomeprazole magnesium) Patent proceedings in the US As previously disclosed, in October 2014 AstraZeneca received a Paragraph IV notice from Actavis Laboratories FL, Inc. (Actavis). Subsequently, AstraZeneca has received Paragraph IV notices from Andrx Labs, LLC (Andrx) and Perrigo Company PLC (Perrigo). Actavis, Andrx and Perrigo are seeking FDA approval to market generic versions of Nexium 24HR (OTC)prior to the expiration of AstraZeneca’s patents listed in the FDA Orange Book with reference to Nexium 24HR. In November 2014, AstraZeneca commenced patent litigation against Actavis in the US District Court for the District of New Jersey. In December 2014 and in February 2015, AstraZeneca commenced patent litigation against Andrx and Perrigo, respectively, in the same court. Seroquel XR (quetiapine fumarate) Patent proceedings in the US In October 2014, AstraZeneca received a Paragraph IV Notice from Pharmadax, Inc. and Pharmadax USA, Inc. (together, Pharmadax) alleging that the patent listed in the FDA Orange Book with reference to Seroquel XR is invalid, unenforceable and/or is not infringed by the Pharmadax proposed generic product. Pharmadax has submitted an Abbreviated New Drug Application (ANDA) seeking to market quetiapine fumarate 50mg tablets. In November 2014, AstraZeneca filed a patent infringement lawsuit against Pharmadax in the US District Court for the District of New Jersey. Patent proceedings outside the US As previously disclosed, in Germany, in November 2012, the Federal Patent Court (the Federal Court) determined that the Seroquel XR patent was invalid. In January 2015, the Federal Court of Justice denied AstraZeneca’s appeal of the November 2012 Federal Court decision. Zestril(lisinopril dihydrate) Patent proceedings outside the US As previously disclosed, in Canada, in 1996, AstraZeneca and Merck & Co., Inc., Merck Frosst Canada & Co., Merck Frosst Canada Ltd., (together, Merck) sued Apotex Inc. for infringement of Merck’s US Patent No. 1,275,350. In 2006, Apotex was found to infringe the patent. AstraZeneca and Merck commenced a reference to determine the quantum of damages. In December 2014, the parties settled the reference. Product liability litigation Crestor (rosuvastatin calcium) As previously disclosed, AstraZeneca is defending a number of lawsuits alleging multiple types of injuries caused by the use of Crestor,including diabetes mellitus, various cardiac injuries, rhabdomyolysis, and/or liver and kidney injuries. The claims of 594 plaintiffs, comprising 102 California residents and 492 non-California residents, were aggregated in one coordinated proceeding in Los Angeles, California. The claims of additional plaintiffs are waiting to be added to the coordination. In October 2014, the coordination judge dismissed the claims of the 492 non-California plaintiffs whose claims werein the coordinated proceeding. Plaintiffs have appealed the October 2014 order dismissing the non-California plaintiffs from the proceeding. There are now a total of 707 plaintiffs remaining with claims pending in California state court, and 2 plaintiffs with claims pending in the Eastern District of Kentucky. Commercial litigation Crestor Texas Attorney General litigation In January 2015, following a previously disclosed investigation by the State of Texas into AstraZeneca’s sales and marketing activities involving Crestor, AstraZeneca was served with a lawsuit in which the Texas Attorney General’s Office intervened in a state whistleblower action pending in Travis County Court, Texas. The lawsuit alleges that AstraZeneca engaged in inappropriate promotion of Crestor and improperly influenced the formulary status of Crestor. Nexium settlement anti-trust litigation As previously disclosed,AstraZeneca is a defendant in a Multi-District Litigation class action and individual lawsuits alleging that AstraZeneca’s settlements of certain patent litigation in the US relating to Nexium violated US anti-trust law and various state laws. A trial in the US District Court for the District of Massachusetts commenced on 20 October 2014 on certain liability issues for claims that remain in the case. On 5 December 2014, a jury returned a verdict in favour of AstraZeneca. On 31 December, 2014, the Plaintiffs filed motions for a new trial. On 7 January 2015, Plaintiffs filed motions for a permanent injunction. AstraZeneca opposed those motions. A hearing on the Plaintiffs’ motions for a permanent injunction is scheduled for 6 February 2015. On 10 December 2014, following the favourable jury verdict, AstraZeneca filed a motion requesting dismissal of its appeal of the District Court’s procedural decision to certify a class of end payers. On 21 January 2015, the Court of Appeals denied AstraZeneca’s request to dismiss the appeal and issued a decision affirming the District Court’s class certification ruling. The two lawsuits filed in Pennsylvania state court by various indirect purchasers of Nexium are pending. The cases are in their initial stages. Government investigations Dutch National Competition Authority investigation As previously disclosed, in December 2011 the Dutch competition authority, the ACM, issued a report alleging that AstraZeneca had abused a dominant position in the Netherlands by foreclosing generics of other proton pump inhibitors. In December 2014, the ACM issued its decision dismissing the allegations against AstraZeneca and closed its file. Medco As previously disclosed, the US Attorney’s Office for the District of Delaware, Criminal Division, conducted an investigation relating to AstraZeneca’s relationship with Medco and sales of Nexium, Plendil, Prilosec and Toprol-XL. In addition, the US Attorney’s Office for the District of Delaware and the US Department of Justice investigated potential civil claims relating to the same conduct.This matter has been resolved and a provision was previously taken. 9FULL YEAR PRODUCT REVENUE ANALYSIS World US Europe Established ROW Emerging Markets FY 2014 $m CER % FY 2014 $m CER % FY 2014 $m CER % FY 2014 $m CER % FY 2014 $m CER % Cardiovascular and Metabolic disease: Crestor - 11 Seloken/Toprol-XL 4 91 19 17 Onglyza 82 59 Atacand 44 43 5 Brilinta/Brilique 70 40 33 66 Byetta 59 31 81 27 20 Bydureon 57 5 n/m 4 Plendil - - 19 9 Tenormin 8 48 54 51 Others 52 14 35 48 12 Total Cardiovascular and Metabolic disease 12 17 8 17 Oncology: Zoladex 26 13 4 Iressa - - 6 Faslodex 7 5 10 59 3 76 14 Arimidex 15 76 99 5 Casodex 5 - 42 14 Others 4 25 - 33 14 48 36 36 Total Oncology 7 8 Respiratory, Inflammation and Autoimmunity: Symbicort 10 23 17 22 Pulmicort 11 97 35 Others 26 7 27 19 Total Respiratory, Inflammation and Autoimmunity 10 15 11 27 Infection, Neuroscience and Gastrointestinal: Nexium 2 9 5 Synagis - Seroquel XR 44 99 - Seroquel IR n/m 89 36 Local Anaesthetics - - - 9 Losec/Prilosec 28 1 Merrem 6 32 4 FluMist/Fluenz 20 10 70 64 7 - - Others 9 Total Infection, Neuroscience and Gastrointestinal 3 Total 3 4 12 10FOURTH QUARTER PRODUCT REVENUE ANALYSIS World US Europe Established ROW Emerging Markets Q4 2014 $m CER % Q4 2014 $m CER % Q4 2014 $m CER % Q4 2014 $m CER % Q4 2014 $m CER % Cardiovascular and Metabolic disease: Crestor 9 Seloken/Toprol-XL 8 15 30 - 4 19 Onglyza 60 44 n/m 17 n/m 38 n/m Atacand 11 10 36 9 61 18 Brilinta/Brilique 52 43 79 60 25 9 50 21 Byetta 69 31 39 8 20 91 7 3 - Bydureon 18 1 - 1 n/m Plendil 59 - - 5 1 53 Tenormin 40 2 11 12 15 36 Others 89 66 n/m 55 40 13 37 23 Total Cardiovascular and Metabolic disease 13 15 12 21 Oncology: Zoladex 8 60 52 83 84 1 Iressa 2 - - 42 - 43 65 13 Faslodex 4 90 3 58 7 15 - 19 5 Arimidex 68 3 16 27 22 5 Casodex 74 - n/m 10 40 24 9 Others 39 5 5 8 - 16 - 10 67 Total Oncology 1 8 Respiratory, Inflammation and Autoimmunity: Symbicort 5 13 2 25 Pulmicort 15 56 41 - 28 39 Others 89 11 4 39 46 6 40 32 Total Respiratory, Inflammation and Autoimmunity 7 7 32 Infection, Neuroscience and Gastrointestinal: Nexium 89 4 Synagis - Seroquel XR 1 79 10 24 Seroquel IR n/m n/m 20 13 n/m 31 - Local Anaesthetics - - 45 43 29 3 Losec/Prilosec 8 14 30 26 46 21 Merrem 63 n/m 7 1 n/m 56 FluMist/Fluenz 75 54 5 n/m - - Others 51 41 32 68 21 Total Infection, Neuroscience and Gastrointestinal 1 Total 2 - - 14 ASTRAZENECA DEVELOPMENT PIPELINE, 31 DECEMBER 2014 Phase III / Pivotal Phase II / Registration NMEs and significant additional indications Submission dates shown for assets in Phase III and beyond. As disclosure of compound information is balanced by the business need to maintain confidentiality, information in relation to some compounds listed here has not been disclosed at this time. Compound Mechanism Area Under Investigation Date Commenced Phase Estimated Filing US EU Japan China Cardiovascular and Metabolism Brilinta / Brilique1 ADP receptor antagonist arterial thrombosis Launched Launched Filed Launched Epanova# omega-3 free fatty acids hypertriglyceridaemia Approved Farxiga / Forxiga2 SGLT-2 inhibitor type 2 diabetes Launched Launched Launched Filed Myalept3 leptin analogue lipodystrophy Launched Q4 2015 N/A roxadustat# hypoxia-inducible factor inhibitor anaemia in CKD / ESRD Q3 2014 N/A N/A H2 2016 Oncology AZD9291 EGFR tyrosine kinase inhibitor advanced EGFRm T790M NSCLC Q2 2014 Q2 2015 Q2 2015 Q3 2015 Caprelsa VEGFR / EGFR tyrosine kinase inhibitor with RET kinase activity medullary thyroid cancer Launched Launched Filed Filed MEDI4736# PACIFIC anti-PD-L1 MAb stage III NSCLC Q2 2014 MEDI4736# ATLANTIC¶ anti-PD-L1 MAb 3rd line NSCLC Q1 2014 H1 2016 moxetumomab pasudotox# anti-CD22 recombinant immunotoxin hairy cell leukaemia Q2 2013 Lynparza (olaparib) PARP inhibitor BRCAm PSR ovarian cancer Launched4 Approved Lynparza (olaparib) SOLO-1 PARP inhibitor 1st line BRCAm ovarian cancer Q3 2013 Lynparza (olaparib) SOLO-2 PARP inhibitor BRCAm PSR ovarian cancer Q3 2013 H1 2016 H1 2016 H2 2016 Lynparza (olaparib) GOLD PARP inhibitor 2nd line gastric cancer Q3 2013 Lynparza (olaparib) OlympiA PARP inhibitor adjuvant breast cancer Q2 2014 Lynparza (olaparib) OlympiAD PARP inhibitor metastatic breast cancer Q2 2014 selumetinib# SELECT-1 MEK inhibitor 2nd line KRAS+ NSCLC Q4 2013 selumetinib# ASTRA MEK inhibitor differentiated thyroid cancer Q3 2013 selumetinib# SUMIT MEK inhibitor uveal melanoma Q2 2014 Q4 2015 Q4 2015 tremelimumab¶ anti-CTLA-4 MAb mesothelioma Q2 2014 H1 2016 H2 2016 Phase III / Pivotal Phase II / Registration (continued) Compound Mechanism Area Under Investigation Date Commenced Phase Estimated Filing US EU Japan China Respiratory, Inflammation and Autoimmunity benralizumab# CALIMA SIROCCO ZONDA BORA anti-IL-5R MAb severe asthma Q4 2013 H2 2016 H2 2016 benralizumab# TERRANOVA GALATHEA anti-IL-5R MAb COPD Q3 2014 brodalumab# AMAGINE-1,2,3 anti-IL-17R MAb psoriasis Q3 2012 2015++ 2015++ brodalumab# AMVISION-1,2 anti-IL-17R MAb psoriatic arthritis Q1 2014 ++ ++ lesinurad CLEAR 1,2 CRYSTAL selective uric acid reabsorption inhibitor (SURI) chronic treatment of patients with gout Q4 2011 Q1 20155 Filed6 PT003 GFF LAMA / LABA COPD Q2 2013 Q3 2015 H1 2016 PT001 GP LAMA COPD Q2 2013 tralokinumab STRATOS 1,2 TROPOS anti-IL-13 MAb severe asthma Q3 2014 Infection CAZ AVI#RECLAIM cephalosporin / beta lactamase inhibitor serious infections Q1 2012 N/A Q1 2015 H2 2016 CAZ AVI# REPROVE cephalosporin / beta lactamase inhibitor hospital-acquired pneumonia / ventilator-associated pneumonia Q2 2013 N/A Zinforo# extended spectrum cephalosporin with affinity to penicillin-binding proteins pneumonia / skin infections N/A Launched N/A Filed Neuroscience Movantik / Moventig7# oral peripherally-acting mu-opioid receptor antagonist opioid-induced constipation Approved Approved #Partnered product. ¶ Registrational Phase II / III study. ++Filing is the responsibility of the partner. 1Brilinta in the US; Brilique in rest of world. 2Farxiga in the US; Forxiga in rest of world. 3 Divestment to Aegerion Pharmaceuticals announced November 2014. 4 Launched simultaneously with US approval December 2014. 5Submission made in US in December 2014, acceptance anticipated Q1 2015. 6Filing accepted January 2015. 7Movantik in the US; Moventig in EU. Phases I and II NMEs and significant additional indications Compound Mechanism Area Under Investigation Phase Date Commenced Phase Estimated Filing US EU Japan China Cardiovascular and Metabolism tenapanor (AZD1722)# NHE3 inhibitor ESRD-Pi / CKD with T2DM1 II Q1 2013 AZD4901 hormone modulator polycystic ovarian syndrome II Q2 2013 MEDI6012 LCAT ACS I Q1 2012 MEDI8111 Rh-factor II trauma / bleeding I Q1 2014 Oncology AZD1775# WEE-1 inhibitor ovarian cancer II Q4 2012 AZD2014 mTOR serine / threonine kinase inhibitor solid tumours II Q1 2013 AZD4547 FGFR tyrosine kinase inhibitor solid tumours II Q4 2011 MEDI-551# anti-CD19 MAb CLL / DLBCL II Q1 2012 MEDI-573# anti-IGF MAb metastatic breast cancer II Q2 2012 Lynparza (olaparib) PARP inhibitor prostate cancer II Q3 2014 selumetinib# MEK inhibitor 2nd line KRAS- NSCLC II Q1 2013 AZD5363# AKT kinase inhibitor breast cancer II Q1 2014 MEDI4736# anti-PD-L1 MAb solid tumours II Q3 2014 moxetumomab pasudotox# anti-CD22 recombinant immunotoxin pALL II Q3 2014 AZD6094 (volitinib)# MET tyrosine kinase inhibitor papillary renal cell carcinoma II Q2 2014 AZD9291 EGFR tyrosine kinase inhibitor 1st line advanced EGFRm NSCLC II Q4 2014 AZD3759 EGFR tyrosine kinase inhibitor advanced EGFRm NSCLC I Q4 2014 AZD5312# androgen receptor inhibitor solid tumours I Q2 2014 AZD6738 ATR serine / threonine kinase inhibitor solid tumours I Q4 2013 AZD8186 PI3 kinase beta inhibitor solid tumours I Q2 2013 AZD8835 PI3 kinase alpha inhibitor solid tumours I Q4 2014 AZD9150# STAT3 inhibitor haematological malignancies I Q1 2012 AZD9291 + (MEDI4736# or selumetinib# or volitinib#) TATTON EGFR tyrosine kinase inhibitor + (anti-PD-L1 or MEK inhibitor or MET tyrosine kinase inhibitor) advanced EGFRm NSCLC I Q3 2014 Phases I and II (continued) Compound Mechanism Area Under Investigation Phase Date Commenced Phase Estimated Filing US EU Japan China Oncology (continued) AZD9496 selective oestrogen receptor downregulator (SERD) ER+ breast cancer I Q4 2014 MEDI4736# after (AZD9291 or Iressa or (selumetinib# +docetaxel) or tremelimumab) anti-PD-L1 MAb + (EGFR tyrosine kinase inhibitor or MEK inhibitor or anti-CTLA-4 MAb) NSCLC I Q3 2014 MEDI-565# anti-CEA BiTE MAb solid tumours I Q1 2011 MEDI0639# anti-DLL-4 MAb solid tumours I Q2 2012 MEDI0680 anti-PD-1 MAb solid tumours I Q4 2013 MEDI3617# anti-ANG-2 MAb solid tumours I Q4 2010 MEDI4736# anti-PD-L1 MAb various cancers I Q3 2014 MEDI4736# + MEDI0680 anti-PD-L1 MAb + anti-PD-1 MAb solid tumours I Q2 2014 MEDI4736# + MEDI6469# anti-PD-L1 MAb + murine OX40 agonist solid tumours I Q3 2014 MEDI4736# + dabrafenib + trametinib2 anti-PD-L1 MAb + BRAF inhibitor + MEK inhibitor melanoma I Q1 2014 MEDI4736# + Iressa anti-PD-L1 MAb + EGFR tyrosine kinase inhibitor NSCLC I Q2 2014 MEDI4736# + tremelimumab anti-PD-L1 MAb + anti-CTLA-4 MAb solid tumours I Q4 2013 MEDI-551# + MEDI0680 anti-CD19 MAb + anti-PD-1 MAb DLBCL I Q4 2014 MEDI-551# + rituximab3 anti-CD19 MAb + anti-CD20 MAb haematological malignancies I Q2 2014 MEDI6383# OX40 agonist solid tumours I Q3 2014 MEDI6469# murine OX40 agonist solid tumours I Q1 2006 MEDI6469# + tremelimumab murine OX40 agonist + anti-CTLA-4 MAb solid tumours I Q4 2014 Respiratory, Inflammation and Autoimmunity AZD0548 LABA asthma / COPD II Q4 2007 AZD21154# MABA COPD II Q2 2012 AZD7624 inhaled P38 inhibitor COPD II Q4 2014 AZD9412# inhaled interferon β asthma / COPD II Q1 2010 anifrolumab# anti-IFN-alphaR MAb SLE II Q1 2012 brodalumab# anti-IL-17R MAb asthma II Q2 2013 mavrilimumab# anti-GM-CSFR MAb rheumatoid arthritis II Q1 2010 MEDI2070# anti-IL-23 MAb Crohn’s disease II Q1 2013 MEDI7183# anti-a4b7 MAb Crohn’s disease / ulcerative colitis II Q4 2012 MEDI9929# anti-TSLP MAb asthma II Q2 2014 PT010 LAMA / LABA / ICS COPD II Q2 2014 RDEA3170 selective uric acid reabsorption inhibitor (SURI) chronic management of hyperuricaemia in patients with gout II Q3 2013 sifalimumab# anti-IFN-alpha MAb SLE II Q3 2008 tralokinumab anti-IL-13 MAb IPF II Q4 2012 Phases I and II (continued) Compound Mechanism Area Under Investigation Phase Date Commenced Phase Estimated Filing US EU Japan China Respiratory, Inflammation and Autoimmunity (continued) AZD1419# TLR9 agonist asthma I Q3 2013 AZD7594 inhaled SGRM asthma / COPD I Q3 2012 AZD8999 MABA COPD I Q4 2013 MEDI-551# anti-CD19 MAb multiple sclerosis I Q3 2012 MEDI4920 anti-CD40L-Tn3 fusion protein primary Sjögren’s syndrome I Q2 2014 MEDI5872# anti-B7RP1 MAb SLE I Q4 2008 Infection AZD0914 GyrAR serious bacterial infections II Q4 2014 AZD5847 oxazolidinone anti-bacterial inhibitor tuberculosis II Q4 2012 CXL# beta lactamase inhibitor / cephalosporin MRSA II Q4 2010 MEDI4893 MAb binding to S. aureus toxin hospital-acquired pneumonia / serious S. aureus infection II Q4 2014 ATM AVI monobactam / beta lactamase inhibitor targeted serious bacterial infections I Q4 2012 MEDI-550 pandemic influenza virus vaccine pandemic influenza prophylaxis I Q2 2006 MEDI-559 paediatric RSV vaccine RSV prophylaxis I Q4 2008 MEDI3902 anti-Psl/PcrV pseudomonas I Q3 2014 MEDI7510 RSV sF+GLA-SE prevention of RSV disease in older adults I Q2 2014 MEDI8897# anti-RSV MAb-YTE passive RSV prophylaxis I Q2 2014 Neuroscience AZD3241 myeloperoxidase inhibitor multiple system atrophy5 II Q2 2012 AZD3293# beta-secretase inhibitor Alzheimer’s disease II Q4 2014 AZD5213 histamine-3 receptor antagonist Tourette’s syndrome / neuropathic pain II Q4 2013 AZD8108 NMDA antagonist suicidal ideation I Q4 2014 MEDI1814 anti-amyloid beta MAb Alzheimer’s disease I Q2 2014 #Partnered product. 1Fluid retention indication for tenapanor terminated in Q2 2014. 2MedImmune-sponsored study in collaboration with GSK. 3MedImmune-sponsored study in collaboration with Genentech. 4Development on hold pending further preclinical evaluation. 5Multiple system atrophy is now the lead indication for this molecule. Significant Life-Cycle Management Compound Mechanism Area Under Investigation Date Commenced Phase Estimated Filing US EU Japan China Cardiovascular and Metabolism Brilinta / Brilique1 EUCLID ADP receptor antagonist outcomes study in patients with peripheral artery disease Q4 2012 Brilinta / Brilique1 PEGASUS- TIMI 54 ADP receptor antagonist outcomes study in patients with prior myocardial infarction Q4 2010 Q2 2015 Q2 2015 Q4 2015 Brilinta / Brilique1 SOCRATES ADP receptor antagonist outcomes study in patients with stroke or TIA Q1 2014 H1 2016 H1 2016 H2 2016 Brilinta / Brilique1 THEMIS ADP receptor antagonist outcomes study in patients with type 2 diabetes and CAD, but without a previous history of MI or stroke Q1 2014 Brilinta / Brilique1 HESTIA ADP receptor antagonist prevention of vaso-occlusive crises in paediatric patients with sickle cell disease Q4 2014 Bydureon Dual Chamber Pen GLP-1 receptor agonist type 2 diabetes Launched Approved Filed Bydureon EXSCEL GLP-1 receptor agonist type 2 diabetes outcomes study Q2 2010 Bydureon weekly suspension GLP-1 receptor agonist type 2 diabetes Q1 2013 Q4 2015 Q4 2015 Epanova STRENGTH omega-3 free fatty acids outcomes study in statin-treated patients at high CV risk, with persistent hypertriglyceridemia plus low HDL-cholesterol Q4 2014 Farxiga / Forxiga2 DECLARE- TIMI 58 SGLT-2 inhibitor type 2 diabetes outcomes study Q2 2013 Farxiga / Forxiga2 SGLT-2 inhibitor type 1 diabetes Q4 2014 Kombiglyze XR FDC / Komboglyze FDC3 DPP-4 inhibitor / metformin FDC type 2 diabetes Launched Launched Filed Onglyza SAVOR-TIMI 53 DPP-4 inhibitor type 2 diabetes outcomes study Q2 2010 Filed Launched saxagliptin / dapagliflozin FDC DPP-4 inhibitor / SGLT-2 inhibitor FDC type 2 diabetes Q2 2012 Q1 20156 Q2 2015 Xigduo XR FDC / Xigduo FDC4 SGLT-2 inhibitor / metformin FDC type 2 diabetes Launched Launched Oncology Caprelsa VEGFR / EGFR tyrosine kinase inhibitor with RET kinase activity differentiated thyroid cancer Q2 2013 H1 2016 H1 2016 H1 2016 Faslodex FALCON oestrogen receptor antagonist 1st line hormone receptor +ve advanced breast cancer Q4 2012 H2 2016 H2 2016 H2 2016 H2 2016 Respiratory, Inflammation and Autoimmunity Duaklir Genuair LAMA / LABA COPD Approved Symbicort SYGMA-1 ICS / LABA as needed use in mild asthma Q4 2014 N/A Symbicort5 ICS / LABA Breath Actuated Inhaler asthma / COPD Significant Life-Cycle Management (continued) Compound Mechanism Area Under Investigation Date Commenced Phase Estimated Filing US EU Japan China Neuroscience Diprivan# sedative and anaesthetic conscious sedation N/A Launched Filed Launched Gastrointestinal Entocort glucocorticoid steroid Crohn’s disease / ulcerative colitis Launched Launched Q3 2015 N/A linaclotide# GC-C receptor peptide agonist irritable bowel syndrome with constipation (IBS-C) N/A N/A N/A Q4 2015 Nexium proton pump inhibitor refractory reflux esophagitis Filed Nexium proton pump inhibitor stress ulcer prophylaxis Nexium proton pump inhibitor paediatrics Launched Launched H2 2016 #Partnered product. 1Brilinta in the US; Brilique in rest of world. 2Farxiga in the US; Forxiga in rest of world. 3Kombiglyze XR in the US; Komboglyze FDC in the EU. 4Xigduo XR FDC in the US; Xigduo FDC in the EU. 5Development of a new BAI device is ongoing. 6Submission made in US in December 2014, acceptance anticipated Q1 2015 Terminations (discontinued projects between 1October and 31 December 2014) NME / Line Extension Compound Reason for Discontinuation Area Under Investigation NME AZD1979 Safety / efficacy obesity NME AZD6423 Safety / efficacy suicidal ideation #Partnered product. Shareholder Information ANNOUNCEMENTS AND MEETINGS Announcement of first quarter 2015 results24 April 2015 Annual General Meeting24 April 2015 Announcement of second quarter and half year 2014 results30 July 2015 Announcement of third quarter and nine months 2014 results5 November 2015 DIVIDENDS The record date for the first interim dividend, paid on 15 September 2014, was 15 August 2014. Shares traded ex-dividend from 13 August 2014. The record date for the second interim dividend for 2014, payable on 23 March 2015, will be20 February 2015. Ordinary Shares listed in London and Stockholm will trade ex-dividend from 19 February 2015. American Depositary Shares listed in New York will trade ex-dividend from 18 February 2015. Future dividends will normally be paid as follows: First interim Announced with second quarter and half year results and paid in September Second interim Announced with fourth quarter and full year results and paid in March The Company is in the process of transferring its US American Depositary Receipt (ADR) Programme to Citibank, N.A. The Company will implement a dividend fee of $0.03 per ADR annually to cover ADR Programme costs, commencing with a fee of $0.02 per ADR on the second interim dividend for 2014, payable on 23 March 2015. TRADEMARKS Trademarks of the AstraZeneca group of companies and of companies other than AstraZeneca appear throughout this document in italics. AstraZeneca, the AstraZeneca logotype and the AstraZeneca symbol are all trademarks of the AstraZeneca group of companies. Trademarks of companies other than AstraZeneca that appear in this document include Duaklir Genuair, Duaklir and Eklira, trademarks of Almirall, S.A.; Tissue Phenomics and Cognition Network Technology, trademarks of Definiens AG; and Imbruvica, a trademark of Pharmacyclics, Inc. ADDRESSES FOR CORRESPONDENCE Registrar and Transfer Office Equiniti Limited Aspect House Spencer Road Lancing West Sussex BN99 6DA UK US Depositary JP Morgan Chase & Co PO Box 64504 St Paul MN 55164-0504 US Registered Office 2 Kingdom Street London W2 6BD UK Swedish Central Securities Depository Euroclear Sweden AB PO Box 191 SE-tockholm Sweden Tel (freephone in UK): 0 Tel (outside UK): +44 (0) Tel (toll free in US): Tel (outside US): +1 Tel: +44 (0) 20 7604 8000 Tel: +46 (0)8 402 9000 CONTACT INFORMATION Media Enquiries:Esra Erkal-Paler (London)+44 (0) 20 7604 8030 Vanessa Rhodes (London)+44 (0) 20 7604 8037 Ayesha Bharmal (London)+44 (0) 20 7604 8034 Jacob Lund (Södertälje)+46 (0) 8 Analyst/Investor Enquiries:Thomas Kudsk Larsen (London)+44 (0) 20 7604 8199 Karl Hård (London) +44 (0) 20 7604 8123 Eugenia Litz (London) +44 (0) 20 7604 8233 Craig Marks (London)+44 (0) 20 7604 8591 Christer Gruvris (London)+44 (0) 20 7604 8126 CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS In order, among other things, to utilise the 'safe harbour' provisions of the US Private Securities Litigation Reform Act 1995, we are providing the following cautionary statement: The preliminary announcement contains certain forward-looking statements with respect to the operations, performance and financial condition of the Group. Although we believe our expectations are based on reasonable assumptions, any forward-looking statements, by their very nature, involve risks and uncertainties and may be influenced by factors that could cause actual outcomes and results to be materially different from those predicted. The forward-looking statements reflect knowledge and information available at the date of preparation of the preliminary announcement and AstraZeneca undertakes no obligation to update these forward-looking statements. We identify the forward-looking statements by using the words 'anticipates', 'believes', 'expects', 'intends' and similar expressions in such statements. Important factors that could cause actual results to differ materially from those contained in forward-looking statements, certain of which are beyond our control, include, among other things: the loss or expiration of patents, marketing exclusivity or trademarks, or the risk of failure to obtain patent protection; the risk of substantial adverse litigation/government investigation claims and insufficient insurance coverage; exchange rate fluctuations; the risk that R&D will not yield new products that achieve commercial success; the risk that strategic alliances and acquisitions will be unsuccessful; the impact of competition, price controls and price reductions; taxation risks; the risk of substantial product liability claims; the impact of any delays in the manufacturing, distribution and sale of any of our products; the impact of any failure by third parties to supply materials or services; the risk of failure to manage a crisis; the risk of delay to new product launches; the difficulties of obtaining and maintaining regulatory approvals for products; the risk of failure to observe ongoing regulatory oversight; the risk that new products do not perform as we expect; the risk of environmental liabilities; the risks associated with conducting business in emerging markets; the risk of reputational damage; the risk of product counterfeiting; the risk of failure to successfully implement planned cost reduction measures through productivity initiatives and restructuring programmes; the risk that regulatory approval processes for biosimilars could have an adverse effect on future commercial prospects; the impact of failing to attract and retain key personnel and to successfully engage with our employees; and the impact of increasing implementation and enforcement of more stringent anti-bribery and anti-corruption legislation. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. AstraZeneca PLC Date:05February 2015 By:/s/ Adrian Kemp Name: Adrian Kemp Title: Company Secretary
